Title: Report on the Petition of Thomas McElderry, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred by an order of the House of Representatives of the 20th of February 1792, the Memorial of Thomas McElderry of Baltimore, Agent of Thomas Horatio and Judson Clagett, thereupon respectfully makes the following Report—

The Memorial seeks a remittance of Duties which appear to have been secured at the Custom House in Baltimore on certain goods part of a Cargo imported from London in the Ship Termagant, which goods were together with the Ship accidentally consumed by Fire.
It appears from the documents produced that some of the said goods were burnt in the act of importation. A casualty like this is so affecting a calamity and must be attended with such considerable loss to the parties concerned, that the exacting from the Sufferers the public dues on the Articles so destroyed, is apt to be regarded as partaking of severity.
The Secretary is therefore of Opinion that the duties on such of the goods as shall be ascertained to have been burnt on board the said Ship, ought to be remitted to the Memorialists.
Which is humbly submitted

Alexander HamiltonSecy. of the Treasury.
Treasury DepartmentFebruary 27th. 1794.

